Motion Granted; Abatement Order filed November 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00469-CR
                                    ____________

                        ANDREW SCOTT PARKE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1202736


                              ABATEMENT ORDER

       This is an appeal from an order adjudicating appellant’s guilt and sentencing him
to confinement for seven years in the Institutional Division of the Texas Department of
Criminal Justice. The reporter’s record in this appeal was filed on June 11, 2012. On
October 23, 2012, appellant filed a motion to correct the reporter’s record. Appellant
asserts that he pleaded “not true” to all of the allegations in the State’s motion to
adjudicate, but the reporter’s record reflects that he pleaded “true” to one of the
allegations. [RR, Vol. 1, p. 13]. The judgment reflects that appellant pleaded “true” to the
allegations in the motion. The trial court’s docket sheet recites, however, that “[t]he
defendant was arrainged [sic] on the MAJ to which he plead “not true” to the
allegations.”

       Rules 34.5 and 34.6 allows correction of inaccuracies in the reporter’s record. Tex.
R. App. P. 34.5; 34.6. The parties may agree to correct an inaccuracy or, if the parties
cannot agree, the trial court can hold a hearing and make a determination regarding the
alleged inaccuracy and order the court reporter to correct the record. Tex. R. App. P.
34.6(e)(1)-(2). If a dispute arises regarding the accuracy of the reporter’s record after the
record has been filed in the appellate court, the appellate court may submit the dispute to
the trial court for resolution. Tex. R. App. P. 34.6(e)(3). Appellant has been unable to
resolve the inaccuracy and requests that we remand to the trial court so that the lower
court may order the record corrected. We grant the request and enter the following order.

       Pursuant to Tex. R. App. P. 34.6, the judge of the 230th District Court shall: (1)
immediately conduct a hearing at which the court reporter Mary Ann Rodriguez,
appellant, appellant’s counsel, and state=s counsel shall participate, either in person or by
video teleconference, to determine (a) whether the record contains an inaccuracy; (b) if
so, what correction needs to be made to conform the record to what occurred in the trial
court. The judge shall see that a record of the hearing is made, shall make findings of
fact, and shall order the trial clerk to forward a transcribed record of the hearing, a
videotape or compact disc, if any, containing a recording of the video teleconference, and
a supplemental clerk=s record containing the findings and any corrected order or
judgment. Those records shall be filed with the clerk of this court on or before December
12, 2012. If the trial court finds any inaccuracy in the reporter’s record, the court must
order the court reporter, Mary Ann Rodriguez, to conform the reporter’s record to what
occurred in the trial court, and certify and file a corrected record in the appellate court
within 30 days of the hearing. See Tex. R. App. P. 34.6(e)(2).

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
                                           2
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                              3